Citation Nr: 1015259	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.  

2.	Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1944 to April 1948 and from 
September 1961 to December 1981.  The Veteran died in March 
2006.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The matter of entitlement to service connection for the cause 
of the Veteran's death is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington D.C.  VA will 
notify the appellant if any action on her part is required.


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
since discharge from service; he was not a former prisoner of 
war (POW).


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Board has considered 
whether the provisions of the VCAA apply in this matter.  The 
Board finds that because the determination in this matter is 
strictly limited to statutory interpretation, the provisions 
of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  Moreover, 
the Court has held that a failure to comply with the notice 
requirement of the VCAA is not prejudicial to the claimant 
if, based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

The August 2006 decision letter included a copy of the July 
2006 rating decision that advised the appellant that she 
lacked a legal requirement for DIC under 38 U.S.C.A. § 1318.  
As no reasonable possibility exists that further notice or 
assistance would aid in substantiating the appellant's claim 
for DIC under 38 U.S.C.A. § 1318, any deficiencies of VCAA 
notice or assistance in that matter are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).




B.	Legal Criteria, Factual Background, and Analysis

Benefits may be paid to a deceased Veteran's surviving spouse 
and/or children in the same manner as if death was service-
connected when the death was not caused by the Veteran's own 
willful misconduct, and at the time of death the Veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the Veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war and died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The facts of this case are not in dispute.  The Veteran was 
not an Ex-POW.  His service-connected disabilities were rated 
totally disabling effective from January 27, 2003.  Since he 
died in March 2006, he had received a total rating for less 
than 10 years prior to his death, and had not been 
continuously rated totally disabled since his discharge from 
service (as that was in December 1981).  Thus, the legal 
criteria for DIC benefits under 38 U.S.C.A. § 1318 are not 
met, and the appellant's claim for this benefit must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  




REMAND

The Veteran died on March [redacted], 2006.  His death certificate 
shows that the immediate cause of death was end stage 
Alzheimer dementia.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death were listed as pneumonia, sepsis, 
atherosclerotic coronary artery disease, osteoarthritis, 
peptic ulcer disease, atrial flutter, and asthma.  The 
Veteran had established service connection for claudication 
of both lower extremities (rated 60 percent each), residuals 
of a lumbosacral spine injury (rated 40 percent), residuals 
of a left knee injury, cervical spine arthritis (rated 30 
percent), and deformity of the duodenal bulb and hiatal 
hernia (rated 20 percent).  The appellant's theory of 
entitlement to service connection for the cause of the 
Veteran's death is essentially that service connected 
disabilities contributed to cause his death (as evidenced by 
a couple being listed on the death certificate as 
contributing to cause death).  

The RO sought a medical opinion regarding a nexus between the 
Veteran's service connected disabilities and his death.  In 
the February 2007 opinion a VA staff physician stated that 
the Veteran's claims file was reviewed extensively (but cited 
only VA medical records and records from William Beaumont 
Army Medical Center).  There was no reference to the 
Veteran's service treatment records (STRs) including the 
report of the November 1981 examination for retirement from 
service (that referred to an EKG study suggestive of possible 
right ventricular hypertrophy).  The opinion by the VA staff 
physician was essentially to the effect that the cause of the 
Veteran's death was pneumonia with secondary septic shock and 
resultant circulatory collapse, which was unrelated to the 
Veteran's service-connected disabilities, to include his 
peripheral arterial disease.  The opinion focused on a 
finding that there was no evidence that the Veteran had had a 
heart attack or symptoms of angina prior to his death and 
that there was no evidence that he had coronary artery 
disease.  The examiner did not opine whether the Veteran's 
service connected ulcer disease or arthritis were a factor in 
causing/contributing to cause his death, not did he opine 
whether the service-connected disabilities aided or lent 
assistance to the production of death.  Specifically, there 
was no comment as to whether service-connected disabilities 
produced debilitating effects and/or general impairment of 
health so as to render the Veteran materially less capable of 
resisting the effects of the disease that primarily caused 
death.  Notably, the record raises a question as to whether 
the bilateral lower extremity claudication (which based on 
the 60 percent rating assigned for each extremity was quite 
severe) or the orthopedic disability (which by the 40 and 30 
percent ratings assigned for lumbar and cervical spine 
disabilities, respectively, was also quite severe) 
contributed to the development of pneumonia/sepsis, by 
greatly restricting his mobility, and thus aided in the 
production of death?  

Accordingly, further development of the medical evidence in 
this matter is necessary.

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that proper VCAA notice for dependency and 
indemnity compensation (DIC) claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service- connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant has not 
received notice that meets these criteria.  As the matter is 
being remanded anyway, the RO will have an opportunity to 
provide such notice on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO must send the appellant a 
letter providing her the notice 
required in a claim for DIC under Hupp 
v. Nicholson, 21 Vet. App. 342 
(2007)(outlined above).  She should 
have opportunity to respond.  
2. The RO should then forward the 
Veteran's claims file (to include this 
remand), and a copy of 38 C.F.R. §  
3.312 to an appropriate physician for 
review and a medical advisory opinion 
regarding a nexus between the Veteran's 
death and his service/service connected 
disabilities.  Following review of the 
claims file (to include this remand), 
the consulting physician should provide 
an opinion responding to the following:

(a) Is it at least as likely as not (a 
50 percent or better probability) that 
disability that caused the Veteran's 
death or contributed to cause his death 
was manifested in service?  In this 
regard, the consulting physician is 
asked to specifically comment on the 
significance of the possible right 
ventricular hypertrophy that was noted 
at separation.  

(b) Is it at least as likely as not (a 
50 percent or better probability) that 
any of the Veteran's service connected 
disabilities caused or contributed to 
cause (i.e., rendered him less capable 
of resisting the cause(s) of death or 
hastened death) his death?  

The consulting physician must explain 
the rationale for all opinions.  In 
explaining the rationale, the 
consulting physician should comment 
specifically, with respect to each of 
the Veteran's service connected 
disabilities (and their cumulative 
effect), whether such contributed to 
cause the Veteran's death.  The 
consulting physician should 
specifically comment on the proposed 
theory that immobility due to the 
Veteran's various service connected 
disabilities had debilitating effects 
that rendered him less capable of 
resisting the causes/contributory 
causes of his death.  

3.  The RO should review the record, 
ensure that all development sought is 
completed, and then readjudicate the 
claim of service connection for the 
cause of the Veteran's death.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the appellant and 
her representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


